Citation Nr: 1747138	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had honorable active duty service from June 25, 1962 to June 24, 1966.  [He had further service from June 25, 1966 to August 25, 1969, which was found to be dishonorable (and a bar to VA benefits based on/flowing from such period of service).]  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the San Diego, California RO.  In November 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.   In February 2016, the Board remanded the claim for additional development.  [The Board also remanded (for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999)) the matter of whether new and material evidence has been received to reopen a claim to establish that the character of the Veteran's discharge for his period of active duty from June 25, 1966 to August 25, 1969 is not a bar to payment of VA benefits based on that period of service.  Such SOC was issued in July 2016, but the Veteran did not perfect an appeal in the matter by timely filing a substantive appeal.  Accordingly, that matter is not before the Board.]

[This claim was initially developed and adjudicated as a claim of service connection for the psychiatric diagnosis of PTSD.  As VA treatment records show a diagnosis of major depressive disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been re-characterized to reflect that the claim encompasses any psychiatric disability, however diagnosed. ]


FINDING OF FACT

The Veteran's variously diagnosed psychiatric disability was not manifested in, and is not shown to be etiologically related to, a qualifying period of service.



CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD and major depressive disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The AOJ did not arrange for a VA examination for the matter of service connection for a psychiatric disability.  Such examination is not needed because the record does not contain any evidence suggesting there may be a link between the Veteran's variously diagnosed psychiatric disability and his qualifying (for VA benefits) period of service.  [He alleges the disability is related to his service in Vietnam, which was from August 1966 to August 1967, during a period of non-qualifying for VA benefits service).  As that theory of entitlement lacks legal merit (because the period of service when the stressor allegedly underlying a diagnosis occurred is not qualifying for VA benefits), even the low threshold standard (as to when an examination is needed) endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
The Veteran's service treatment records (STRs) from the qualifying period of service are silent for complaints, treatment, or diagnoses related to a psychiatric disability.  Psychiatric evaluations on May 1962, July 1964, and October 1965 service examinations were normal; in July 1964 and October 1965 reports of medical history he denied having depression, excessive worry, or nervous trouble of any sort.  

The Veteran's service personnel records show he served in Vietnam from August 1966 to August 1967.

VA treatment and Vet Center records show the Veteran complained of PTSD, anxiety, and depression symptoms related to his experiences in Vietnam as early as in July 2009.  He reported he performed his first four years of service without a problem.  

In an October 2009, May 2011, and June 2011 statements, the Veteran reported his claimed PTSD stressors occurred while he was serving in Vietnam.  

At the November 2015 Board hearing, the Veteran testified he did not experience any claimed stressors during the qualifying period of service from 1962 to June 25, 1966.  He did not believe her has a diagnosis of PTSD based on an event that occurred during the qualifying period of service.  

Analysis

It is not in dispute that the Veteran now has a psychiatric disability.  VA treatment records show PTSD and depression have been diagnosed.  The Veteran claims his psychiatric disability is due to stressors he experienced in Vietnam.  His service personnel records show he served in Vietnam from August 1966 to August 1967 (during a period of service that was found to be dishonorable, and not qualifying for VA compensation benefits.  38 U.S.C.A. § 1110).  Thus, that theory of entitlement lacks legal merit. What he must show to establish service connection for his psychiatric disability is that it is related to his qualifying service prior to June 25, 1966.
A psychiatric disability is neither shown, nor alleged, to have been manifested during the Veteran's first (qualifying) period of service from June 25, 1962 to June 24, 1966.  He has consistently related his psychiatric symptoms to his service and experiences in Vietnam; at the November 2015 Board hearing he testified that he was not exposed to a stressor underlying a diagnosis of PTSD during the qualifying period of service.  He told VA Vet Center treatment providers that he did not have a problem during his first four years of service.  Therefore, service connection for a psychiatric disability on the basis that it became manifest during the qualifying period of service and persisted, is not warranted.  His VA treatment providers have consistently related his PTSD diagnosis to experiences in Vietnam; there is no medical evidence that suggests the diagnoses of PTSD and/or depression may be related to his qualifying period of service.  

The Board has considered the Veteran's own assertions that his psychiatric disability is related to a qualifying period of service.  Because he is a layperson, and the question presented is not one capable of resolution by lay observation, but is medical in nature and requires medical expertise, he is not competent to opine regarding the etiology of his psychiatric disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Accordingly, his opinion regarding the etiology of his psychiatric disability does not merit any substantial probative value.  The preponderance of the evidence is against this claim.  Therefore, the appeal in the matter must be denied.


ORDER

Service connection for a psychiatric disability, to include PTSD and depression, is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


